Citation Nr: 0814767	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for residuals of a postoperative diskectomy, L4-L5.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 1967 rating decision, service connection was 
granted for residuals of nerve root irritation, S-1, left; a 
temporary total rating was assigned from May 1966 and a 40 
percent rating was assigned under Diagnostic Code 5293 from 
November 1966.  In a June 1972 rating decision, the 40 
percent rating was reduced to 20 percent effective October 
1972.  An October 1986 Board decision denied an increased 
rating.  

In November 1999, the veteran requested an increased rating 
for his back disability.  A March 2000 rating decision 
granted an increased rating of 40 percent for postoperative 
diskectomy, L-4, L-5, effective August 9, 1999 (date of VA 
treatment).  

In May 2004, the veteran again requested an increased rating 
for his back disability.  In a November 2004 rating decision, 
his claim for an increase was denied because the evidence did 
not show unfavorable ankylosis of the entire spine.  The 
veteran submitted a formal appeal in April 2005.

During the course of his appeal, the veteran raised the issue 
of clear and unmistakable error (CUE) in the assignment of a 
40 percent rating from November 1, 1966 to October 1972.  In 
a June 2005 rating decision, the RO determined that there was 
no CUE.  

In August 2006, the veteran's representative raised the 
argument that there was CUE in the March 2000 rating decision 
which granted an increased rating of 40 percent for 
postoperative diskectomy, L-4, L-5.  The representative 
argued that a 60 percent rating was warranted.  The 
representative asserts that the 60 percent rating was 
warranted under rating criteria formerly in effect.  Such an 
increase would have an impact on the current claim for an 
increased rating, should CUE be found.  

As the outcome of the CUE challenge could have an impact upon 
the claim for an increased rating currently under appeal, 
that matter is inextricably intertwined with the issue 
currently on appeal and is remanded for adjudication in the 
first instance.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two or more issues are inextricably intertwined 
if one claim could have significant impact on the other).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

Also, in a July 2006 rating decision, entitlement to a TDIU 
was denied.  The representative addressed the veteran's 
employability status in the August 2006 argument which was 
received at the RO.  The Board accepts this document as a 
notice of disagreement to the TDIU issue.  As such, a 
statement of the case must be issued.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Adjudicate the claim of CUE in the March 
29, 2000 rating decision which granted a 40 
percent rating for postoperative diskectomy 
L-4, L-5, effective August 9, 1999.  This 
issue should only be returned to the Board if 
properly appealed in accordance with 38 
C.F.R. §§ 20.200, 20.302 (2007).

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any 
additional evidence is received, the veteran 
and his representative should be issued a 
supplemental statement of the case and given 
an opportunity to respond.

3.  The veteran should be sent a statement of 
the case as to the issue of entitlement to a 
TDIU in accordance with 38 U.S.C.A. § 105 and 
38 C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


